1. Border clashes between Thailand and Cambodia
The next item is the debate on seven motions for a resolution on border clashes between Thailand and Cambodia
Mr President, the border clashes between Thailand and Cambodia at the beginning of this month placed the decades-long conflict over access to the temple of Preah Vihear back in the consciousness of the international public. Although the armed clashes have abated somewhat at present, we must push for a political solution to be found to this conflict. ASEAN, the United Nations and the EU have a duty to work more intensively on this now, and not to wait until the situation escalates again before reacting.
In the most recent clashes civilians and soldiers on both sides were injured and killed. The use of cluster bombs was particularly perfidious. These cluster munitions wreak havoc on civilians that continues long after their launch. Up to 30% of cluster munitions fail to explode and remain on the ground as unexploded bombs, where they later explode when disturbed perhaps by playing children. We call on Thailand and Cambodia to stop using these terrible weapons immediately. We also call on both governments to sign up to the international convention banning cluster munitions.
Finally, I would urgently appeal to the governments of Thailand and Cambodia to make every effort to resolve this conflict without resorting to arms. The civilian population on both sides will only suffer further; suffer for something to which politicians can find a negotiated solution if they only have the political will to do so, rather than attempting to pander to cheap nationalism on both sides of the border.
author. - Mr President, since the beginning of this month there have been fights between the armed forces along the Thai-Cambodian border, near the temple of Preah Vihear, which is listed by UNESCO as a World Heritage site. We have a responsibility to protect the lives of people first and foremost, but we also have a responsibility for cultural heritage.
Particularly worrying is the reported use of cluster munitions. Those reports may well be true, as neither Thailand nor Cambodia has ratified the Convention on Cluster Munitions.
To prevent further escalation, which would put the region at risk of destabilisation, both governments have to assume their responsibilities and also have to care for people displaced as a result of this conflict.
We welcome the efforts by the ASEAN chair to facilitate a dialogue between the two countries so that the dispute can be resolved in a peaceful manner.
Thailand and Cambodia have agreed to join an urgent meeting of South-East Asian nations to discuss the conflict. The Director-General of UNESCO will also send a special envoy to Bangkok and Phnom Penh to urge both sides to cooperate with a possible UNESCO mission.
author. - (DE) Mr President, Mrs Lochbihler is quite right: it is firstly about people, about the dead and wounded, and about this scandalous use of cluster munitions.
Secondly, of course, it is about containing a border conflict, settling it by peaceful means and ensuring that it does not broaden into a war.
The third aspect - and we want to address this too - concerns the irreplaceable world cultural heritage of the temple complex in this border region. Karl von Habsburg, a former Member of this House and the son of Otto von Habsburg, is responsible for these matters at Unesco and will attend the March plenary here in Strasbourg to tell us more about it. It is my feeling that we actually need to make concentrated efforts to combine attempts to bring about peace and protect people with the protection of cultural heritage. Here in Europe we know only too well what terrible gaps wars can leave in the cultural landscape. We must therefore take action wherever there is a threat to the world's cultural heritage.
Mr President, Commissioner, ladies and gentlemen, since the beginning of February, there has been renewed fighting between the armed forces of Cambodia and Thailand at the border near the temple of Preah Vihear, the surrounding area of which is claimed by both countries. Regrettably, there have been fatal casualties on both sides, and more than 3 000 people living close to the conflict area have had to be evacuated.
In 1962, the United Nations International Court of Justice, acting in accordance with French historical maps, recognised Cambodia's rights over the temple of Preah Vihear and the land adjacent to it. However, Thailand has never accepted that decision. What is more, some parts of the border have not been demarcated, a situation which already caused several armed incidents in 2008 and 2009.
In 2008, UNESCO listed the temple as a World Heritage site, which also provoked anger among Thai nationalists. Although a memorandum of understanding on the demarcation of land boundary was signed in 2000, Thailand's PAD nationalists are calling for it to be revoked because they feel it is too favourable towards Cambodia. I should like in particular to highlight the action taken by Indonesia, the current chair of ASEAN, which has offered to play the role of mediator in this conflict.
On Monday 14 February, the UN also urged the two countries to observe a permanent ceasefire, while it made no plans to send UN peacekeepers to the area. I hope that these two countries will finally be able to settle this land issue peacefully and to stop taking thousands of people wishing to live in peace hostage in this way.
author. - Mr President, for us in the European Union, the idea of taking military action over border disputes is now thankfully unimaginable. However, this is sadly not the case on the border between Thailand and Cambodia, whose armies have clashed several times in the past couple of weeks over a disputed, tiny, part of their border near to an ancient temple.
Aid agencies report that some 30 000 people have been displaced by the fighting, so it is hardly surprising in such circumstances that innocent civilians have been killed, although both sides contest the actual numbers.
Cambodia's Prime Minister, Hun Sen, has referred to the clashes as a 'real war'. Such bellicose and incendiary rhetoric can only make matters worse. The short-term solution to this dispute lies in the hands of both governments and the UN Security Council, which should take the lead in imposing solutions to de-escalate the crisis. In the longer term it is to be hoped that further ASEAN regional integration will help to make such clashes a thing of the past, as has been the case here in the EU for decades.
Mr President, new incidents, apparently minor, took place on Tuesday evening and Wednesday morning on the border between Thailand and Cambodia. Extremely tense relations have developed between the two neighbouring nations and I believe that this is the reason why the debate we are having today is welcome. I would actually like to thank Mr Posselt for the initiative he came up with.
I would also like to say that I too deplore the human losses resulting from the armed clashes since the start of the month. Especially in the current charged atmosphere, we must firmly ask both sides to act with the utmost restraint and comply with the request from the UN Security Council to establish a lasting truce. Whatever the source of disagreement between Thailand and Cambodia, resorting to force is not a solution. I therefore wish to appeal to both sides to find an urgent peaceful solution to the territorial dispute in the area around the temple of Preah Vihear.
I must actually remind you that an unequivocal decision was made by the International Court of Justice in 1962 and that there are ample opportunities for resolving the dispute, including via mediation through ASEAN. All that is needed, in accordance with international law, is to conduct negotiations in good faith.
on behalf of the S&D Group. - (PL) Mr President, the 11th-century temple of Preah Vihear has many times been the scene of clashes between the influences of Hinduism and Buddhism, as well as the Khmer Rouge army and the regime of Lon Nol. Since the beginning of the 20th century, the temple has been the subject of a dispute between Cambodia and Thailand, who each in turn claim the right to the building and the surrounding terrain as well as the right to establish the border between the two countries. We have been witnessing the latest developments in this dispute since the beginning of February this year.
Despite the decision of the International Court of Justice in The Hague, which ruled that the temple belongs to Cambodia, there are other questions which still have to be decided. Both governments should make every effort to find a compromise which will provide the foundation for a permanent agreement. A repeat of the conflict of a week and a half ago, when the armies of both countries shelled each other, is unacceptable both from the point of view of the people of the region, who are in danger of being killed, and from that of the temple, which, despite its inclusion on the UNESCO World Heritage list, has sustained damage. UNESCO has already offered its help, as has the Association of South-East Asian Nations. Today, the European Parliament has joined the appeal. A ticket to gain entry to the temple of Preah Vihear costs five dollars. I would like to ask what the price is of the conflict between Cambodia and Thailand, which has lasted for over 100 years.
on behalf of the ALDE Group. - Mr President, I find it appalling that, in the 21st century, there are some political forces that keep operating in a 19th century paradigm. Growing nationalism in many parts of the world is giving rise to conflicts based on ethnicity as well as on religion.
The Governments of Thailand and Cambodia must consider that the border clashes have an impact on peace and stability in the region as well as on relations between the two countries. Even if there are unresolved political issues between countries, it should not reflect on people-to-people contacts. Otherwise there is an imminent danger of growing nationalism as well as xenophobia.
The situation on the border between Thailand and Cambodia should be resolved peacefully in accordance with the ruling of the International Court of Justice of 1962. The beginning of this year has seen already far too much bloodshed around the world.
Mr President, it is a particular strength of the European Union that we are not egoistic, that we can see past the end of our own European nose and that we do look at what is happening outside Europe and in far-off exotic Asia. This conflict, as has been rightly emphasised, in fact has a history of over a century. However, it is good that the European Union and the European Parliament, which is in fact the heart of the Union, has something to say on this matter. It is good, because we should be present wherever there is debate about human rights, wherever there is debate about this most important matter, and this conflict most certainly shows that people have died and are fighting today, although not with such deadly results, about matters which perhaps could be decided in a more peaceful way. It is good that the European Parliament is intervening in this matter.
Mr President, in the International Court of Justic ruling of 15 June 1962, it was decided that the Preah Vihear temple falls within the sovereignty of Cambodia. It is the obligation of the Thai Government to respect this fact and to refrain from attempting to change the internationally recognized boundaries through military force. At the same time, the Cambodian government is obliged to allow access to this temple to worshippers from Thailand.
In a situation where one of the parties to a dispute is inclined to go beyond the rules and to impose its interests by force, it is necessary to mobilise international institutions in order to convey a clear verbal message that the world wishes to live under stable political conditions and does not wish to see disputes settled through the use of military force.
It is therefore necessary to mobilise the relevant international institutions locally, in order to prevent the spread of unnecessary conflict and trauma to the civilian population. The offer of Indonesia, as the presiding country of ASEAN, to mediate in the border dispute is the best way to find a first step towards resolving this situation.
(PL) Mr President, UNESCO is trying to rescue the temple of Preah Vihear - a monument on the World Heritage list - and to finance its conservation. However, not only are Thailand and Cambodia failing to respect that effort, but they are also breaking the international Convention for the Protection of Cultural Property in the Event of Armed Conflict, which is binding on both countries. I think this thoughtlessness may mean the destruction of a building which has lasted since the 11th century.
Above all, however, I think this example should raise the question of responsibility. There must not be a repeat of what happened in Afghanistan in 2001, when a unique statue of Buddha was destroyed. This was the result, not only of the religious fanaticism of the Taliban, but also of the lack of sufficient commitment from western countries. The destruction of the world's cultural heritage must not go unpunished. This is such an important matter, that by analogy with the International Criminal Court in The Hague which tries war criminals, an institution should also be established which tries and brings to justice people who destroy priceless monuments.
Mr President, the resolution on border clashes between Thailand and Cambodia condemns the armed conflict and urges both countries to stop fighting, reduce tensions and accept the mediation of ASEAN and the United Nations.
We are dealing with a totally unjustified conflict. In 1976, as ASEAN members, Cambodia and Thailand signed the Treaty of Amity and Cooperation, which commits them to rejecting the use of force in relations between member states and to the peaceful settlement of interstate disputes. The conflict is unreasonable, also, because the International Court of Justice ruled in 1962 that the Temple of Preah Vihear, close to where the fighting is occurring, belongs to Cambodia.
There are many reasons to believe that the armed clash is linked to nationalist fervour in Thailand, steered by elements in the government which are provoking the fighting to curry favour with hardline voters with a view to this year's elections.
Mr President, border clashes between Thailand and Cambodia have left an estimated 1 000 dead and another 30 000 displaced. We deplore the loss of life and make the prevention of any further such losses a priority.
I would also like to express my concern at the alleged use of cluster munitions and call on both countries to refrain from using such munitions. Killing people and endangering people's lives is never a solution. We therefore strongly support all the parties currently working to find a solution and to stop the violence. We stand for peace and we urge peace.
(RO) Mr President, I too would like to join my fellow Members who are calling for the peaceful resolution of the tense situation on the border between Thailand and Cambodia. The clashes which broke out at the start of the month mark the resumption of an older conflict over the UNESCO temple located on the border between both countries. I should stress that a decision made by the International Court of Justice in 1962 confirmed that this monument belongs to Cambodia, and the authorities must respect this decision. While it is true that the area around the temple was not demarcated by the Court, I believe that Thailand and Cambodia can reach an understanding by means of negotiation and not through the use of weapons.
The clashes in the area are not only putting a UNESCO monument in danger, but the lives of the population as well. A border conflict is always a source of instability. This is why I encourage the initiative from both governments to resolve the issue bilaterally. I think that the project aimed at setting up a buffer zone to prevent the destruction from spreading is a step towards peace.
(RO) Mr President, I too would like to express my regret at the loss of human lives, especially in the case of innocent civilian victims. I am also alarmed that thousands of people have been obliged to abandon their homes due to the clashes on the border between Thailand and Cambodia. As summarised in the joint motion for a resolution, there is an international legal framework which both sides must comply with.
I believe that the appeal made by the European Parliament must be followed by strong pressure from the High Representative for Foreign Affairs. However, what may be even more serious is the use of cluster munitions. I believe that we have a duty to demand Thailand and Cambodia to ratify the convention banning this type of weapon.
Mr President, this situation is a further reminder for the European Union of the importance of mediation and conflict prevention. To use its soft power to the fullest extent, the EU needs to invest more in conflict prevention. It is high time that the Vice-President/High Representative Catherine Ashton came up with an initiative to build up a credible mediation and conflict prevention capacity. This requires policy coherence, standing as a good reminder for the EU Member States.
(ES) Mr President, I would also like to take this opportunity to highlight two matters that have already been mentioned, but which I consider to be fundamental.
The first is the use of cluster bombs by both Thailand and Cambodia, and the need for both countries to ratify the international Convention on Cluster Munitions.
The second matter is also one that we frequently discuss in these debates on urgent issues. It relates to freedom of expression, fundamentally on the Internet.
I believe that the weakness and fragility of the Thai political system reveals some serious situations. For example, the trial being held against Chiranuch Premchaiporn for comments on his website criticising the Royal Family. The person responsible for the comments has been freed, while the person responsible for the website has not yet been freed.
I also believe it is necessary to point out the need for freedom of expression and, above all, for freedom of association in each of these countries.
Mr President, unfortunately this dispute is over a century old. It re-emerged in June 2008 and has escalated since the beginning of this month. Many people have different views as to why it should have escalated at this particular time. There are those who think that hawkish Thai generals are using it as an excuse to overthrow the government and to cancel the elections proposed for later this year.
Be that as it may, this dispute - particularly looked at from a distance - should be solvable. It is not a major dispute, particularly if the United Nations uses its mandate and its influence to bring about three things: firstly, an agreement to end cluster munitions; secondly, a permanent ceasefire; and thirdly, if necessary, deployment troops to oversee that ceasefire. If these happen, then this dispute can be brought to an end.
Vice-President of the Commission. - Mr President, I can confirm that the Commission is following the events along the Thai-Cambodian border closely.
On 7 February 2011, the Vice-President of the Commission/High Representative for Foreign Affairs and Security Policy, Baroness Ashton, expressed her concern about the armed clashes. She called on both countries to exercise the utmost restraint, to take the necessary steps to reduce tension, and to resume dialogue with a view to resolving their differences peacefully.
The points raised by the Parliament's draft resolution were discussed on 14 February 2011 in the United Nations Security Council, in the presence of the Foreign Ministers of Thailand, Cambodia and Indonesia, the latter in its capacity as current chair of ASEAN.
We agree with the conclusions of UN Under-Secretary Pascoe that the situation is indeed serious. The issue is not only about a world heritage site. It is also about - perceived or real - national and cultural identities and national pride. Most importantly, the issue is about human lives and about regional stability.
There are two questions: what can the region do to redress the situation, and how can the EU contribute to a peaceful settlement? It is obvious that this kind of conflict cannot be solved by armed force. ASEAN has a role to play, and we are pleased to see that ASEAN is assuming its responsibility.
The Indonesian Foreign Minister has rightly invoked the Treaty of Amity and Cooperation. This agreement requires all parties to settle their differences by peaceful means. We welcome the decision by Indonesia to convene a special ASEAN Foreign Ministers' meeting on this subject on 22 February 2011 in Jakarta.
There is broad agreement in the United Nations on not letting this issue get out of hand. Members of the Security Council have called on both parties to refrain from provocation and from deploying military reinforcements along the border.
It is becoming clear that regional efforts offer the most promising avenue for a peaceful resolution to the conflict. For the EU, this implies giving full support to ASEAN.
The External Action Service is following the matter in detail and will be considering options for supporting ASEAN, if such support is appropriate and is requested from their side.
The debate is closed.
The vote will take place at the end of the final debate.